Scripture, J.
It appears that the relator, The Delta Kappa Epsilon Society of Hamilton College is, and has been since 1878, a domestic corporation, organized exclusively for the moral and mental improvement of men and for literary, scientific and educational purposes. That said relator is associated with The Delta Kappa Epsilon Fraternity, a college Greek letter fraternity having thirty-nine chapters and about 15,000 members.
That the said relator is the owner of real property to-wit: a house and grounds assessed by defendants at $3,500, situated in *595the town of Kirkland, Oneida county, Hew York. That the property of said relator was, and is, all used exclusively for carrying out thereupon the purposes for which it was organized. That said property consists of a small parcel of land, upon which is erected a building three (3) stories high, above a basement; in the basement is located a dining-room, kitchen, coal-room, toilet-room and cellar; on the ground floor is a hall with alcove, parlor, library-room, and two other rooms, which are occupied by the janitor; on the second floor are five sleeping-rooms, and one study-room; on the third floor are three sleeping-rooms, one study-room, and the rooms for meetings of the active chapter of the relator. The members of the relator, who are undergraduates in actual attendance as students at Hamilton College, constitute the active chapter. The library-room has therein, a library of about 500 volumes, fiction, history and scientific works, but largely of reference works, for the use of the active chapter in their college studies. Some of the furniture in the sleeping-rooms belongs to the occupants thereof, all of the rest of the furniture in the house and the library belong to the relator.
The premises in question are open at all times to any member of the relator, and to any one of the 15,000 members of the fraternity at large. The active chapter of the relator use the house during the college year only, as a place for study, for society meetings, and some of them sleep there; nearly all of them get their meals there.
The janitor receives pay for taking care of the premises and for preparing and serving the food. The active chapter pay the running expenses of the house and keep it in repair, but do not pay rent, or any sum to the relator.
The relator is not engaged in any business. Ho officer, member or employee of the relator receives, or is entitled to receive any compensation or pecuniary profit for the use or operation of. said house and lot. Said house and lot were purchased by the relator with voluntary contributions from its'members. The property is not otherwise used or occupied, and its use, as above set forth, by the active chapter is incidental to the main object of securing an education while the members of such active chapter are pursuing their studies at Hamilton College. The accommodations for board and. lodging are incidental to the use of the library, study and fraternity rooms.
*596The said property, therefore, was, is, and ought to be, exempt from assessment and from taxation, under the policy of the law of this State, as provided by subdivision 7 of section 4 of the Tax Law (L. 1896, chap. 908).
And it further appearing, by the return of the defendants to the writ herein, that the defendants had knowledge of a former decision of this court in a similar proceeding, in the year 1898, directing an assessment of the relator in that year to be stricken from the roll, one of the defendants, Wayne V. Keith, having been a member of the board of assessors for the year.1898, and a copy of the order of the court, in that year, having been set out in the application of the relator on grievance day to defendants for exemption, and the fact set forth that no assessment of said property was made by the assessors of-said town, for the year 1899, the court finds that these defendants acted in bad faith, and without jurisdiction of the subject-matter, in making the assessment complained of herein, and the relator having paid the tax for the year 1900 is entitled to reimbursement for such tax so wrongfully and illegally assessed against it and paid by it.
The court, therefore, decides that relator should have judgment:
First. That the relator was organized exclusively for the moral and mental improvement of men, and for library, literary, scientific and educational purposes. •
Second. That the real property of relator assessed at $3,500 was at the time of such assessment and had been, used exclusively ' for carrying out thereupon all of the purposes for which relator was organized.
Third. That the real property of relator assessed by defendants for $3,500 was exempt from taxation, and is exempt so long as it continues to be so used, and that said assessment should have been stricken from the assessment-roll of the town for the year 1900.
Fourth. That relator should be reimbursed for the tax' so illegally assessed, and paid by it, for the year 1900.
Fifth. That the relator have costs hereby allowed as upon the trial of an issue of fact, in this court, against defendants E. F. Lawlor, Wayne Y. Keith and. W. H. Brockway personally, and judgment is hereby directed to be entered accordingly.
Judgment accordingly.